Porter, J.
delivered the opinion of the court. The appeal is taken from a decree dissolving an injunction, which had been obtained by the plaintiff, against the execution of a judgment which the defendants had obtained against him.
The judgment was rendered on a confession of the plaintiff, made in the clerk’s office, by which he acknowledged the amount claimed of him to be due, and waived the right of appeal, on obtaining a stay of execution for a certain time therein mentioned.
But by a letter of the agent of defendants filed in the office of the clerk at the time this confession was given, it appears to have been made on the condition, that if the present plaintiff in injunction should before the period elapsed for issuing an execution produce a receipt, *86shewing the payment of the note on which suit is brought, then the confession was to be null and of no effect.
This agreement gave rise to the application for an injunction. The plaintiff in his petition complains that the confession was obtained from him fraudulently; that he has since offered full and complete proof that the note was paid: and that notwithstanding this evidence, the defendants assert it is not satisfactory, and threaten to issue execution.
There is not a scintilla of proof that the confession was obtained fraudulently by the agent who acted for the defendants in obtaining judgment. The evidence in relation to the alleged payment to defendants is contradictory. The weight of it is rather with the appellees, and at all events, we are perfectly satisfied, it does not so preponderate in favor of the appellants, as to authorise us to depart from the well established rule of this court, not to reverse the judgment of that of the first instance on matters of fact when the evidence on each side appears of equal weight.
Several errors of law have been assigned in this court, as apparent on the record of the original suit. These errors, if errors they be, *87cannot be examined in this case. They can only be gone into on an appeal taken from that judgment. The record of it, is introduced into these proceedings, as part of the evidence on which equitable relief is sought: it is not directly but collateraly before us.
Todd for the plaintiff, Lesassier & Bowen for the defendants.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.